DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
“wherein in at least one valley a raised section extends” should read –wherein a raised section in at least one of the valleys extends--.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of perpendicular, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 2-17 are also rejected due to their dependency of claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 10 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US Patent No. 5,178,212).
Regarding claim 1, Nakamura (Figs. 1-4) discloses a heat exchanger plate (11) comprising an edge (right end of the plate 12 in Fig. 3), a groove (13) running along the edge (see Fig. 2), a gasket (15) arranged in the groove (see Fig. 1), and a corrugated area (area between groove 13 and the right end of the plate) having tops (see annotated figure 2 below) and valleys (two 14b) between the groove and the edge (the tops and valleys as indicated are provided between the groove and the end), wherein tops run substantially perpendicular to the edge (see annotated figure 2 below), wherein a raised section (14a) extends in at least one of the valleys (14b) from a bottom area of the valley (from a bottom area of the valley 14b) and the gasket comprises a click-on extension (fixing tabs 17, “click on” is understood as having a function of fitting on a structure but does not itself disclose a structure) arranged in the valley (see Fig. 1) and having a recess (the hole within the sides 17a-c) adapted to the raised section (see Fig. 1).

    PNG
    media_image1.png
    523
    804
    media_image1.png
    Greyscale

Regarding claim 4, Nakamura further discloses wherein the click-on extension fully fills out the valley (see Fig. 1).
Regarding claim 5, Nakamura further discloses wherein the raised section is formed by a cut-out of the bottom area (the raised portion 14a is a cutout and projecting from the bottom area of the valleys 14b).
Regarding claim 6, Nakamura further discloses wherein the raised section is connected at two ends to the bottom area (the raised portion 14a is connected to 14b at left and right ends with respected to Fig. 4).
Regarding claim 7, 
Regarding claims 8, 16 and 17, Nakamura further discloses wherein the raised section comprises an upper wall having a width in a direction parallel to the edge which is smaller than a corresponding width of a hole in the bottom area of the valley (see annotated figure 4 below, the width of the upper wall is smaller than the width of the valleys 14b).

    PNG
    media_image2.png
    380
    672
    media_image2.png
    Greyscale

Regarding claim 10, Nakamura further discloses wherein the upper wall comprises a bend (the upper wall as indicated above has bends at left and right ends that forms a trapezoidal shape of the raised portion 14a).
Regarding claim 15, please see the rejection of claim 5 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Patent No. 5,178,212) in view of Andersson (US Patent No. 4,635,715).
Regarding claim 2, Nakamura further discloses the raised section forms a hollow (the section 14a has a hole below).
Nakamura fails to disclose wherein at least one inner projection is provided in the recess of the click-on extension of the gasket, and the at least one inner projection projects into the hollow.
Andersson discloses wherein at least one inner projection (13, Fig. 5) is provided in the recess of the click-on extension of the gasket (inside the opening of members 10-12), and the at least one inner projection projects into the hollow (when Andersson is applied in Nakamura, the projection 13 is provided in the hole below the section 14a in Nakamura).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein at least one inner projection is provided in the recess of the click-on extension of the gasket, and the at least one inner projection projects into the hollow in Nakamura as taught by Andersson in order to prevent the detachment of fixing tabs 17 in the valleys 14b.
Regarding claim 11, please see the rejection of claim 4 above.
Regarding claim 13, please see the rejection of claim 5 above.
Claims 3, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Patent No. 5,178,212) in view of Andersson (US Patent No. 4,635,715) as applied to claim 2 above, and further in view of Mathur (US Patent No. 4,995,455).
Regarding claim 3, Nakamura as modified fails to disclose wherein two inner projections are provided in the recess, the projections pointing in opposite directions.
Mathur discloses a tab (3, Fig. 1) projecting from the gasket 1 and the tab is inserted into the opening 16 of a raised portion (18, see Fig. 4).
Therefore, the tab 3 may be projected from the gasket 15, within the members 17a-c in Nakamura and inserted within the raised section 14a so that the gasket 15 and the fixing tabs 17 may be more firmly retained in the valleys 14b.
As a result, Nakamura in view of Andersson and Mathur includes two inner projections (Andersson’s member 13 and Mathur’s tab 3) are provided in the recess (the hole within members 17a-c in Nakamura), the projections pointing in opposite directions (the member and tab are respectively extending towards and away from the gasket 15, thus they are pointing in opposite directions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein two inner projections are provided in the recess, the projections pointing in opposite directions in Nakamura as taught by Andersson and Mathur in order to further prevent the detachment of fixing tabs 17 in the valleys 14b.
Regarding claim 12, please see the rejection of claim 4 above.
Regarding claim 14, please see the rejection of claim 5 above.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Patent No. 5,178,212) in view of Andersson (US Patent No. 4,635,715) as applied to claim 1 above, and further in view of Petersen (US Patent No. 6,935,415).
Regarding claim 9, Nakamura fails to disclose wherein the upper wall is curved.
Petersen discloses wherein the upper wall is curved (see Fig. 2, the end of the wall 9 connecting to bottom 7 is curved).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the upper wall is curved in order to avoid sharp edges at corners so that reduces stress concentration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/F.K.L/Examiner, Art Unit 3763   

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763